  


114 HRES 37 EH: Expressing the sense of the House of Representatives condemning the recent terrorist attacks in Paris that resulted in the deaths of seventeen innocent persons and offering condolences to those personally affected by this cowardly act.
U.S. House of Representatives
2015-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 37 
In the House of Representatives, U. S.,

January 20, 2015
 
RESOLUTION 
Expressing the sense of the House of Representatives condemning the recent terrorist attacks in Paris that resulted in the deaths of seventeen innocent persons and offering condolences to those personally affected by this cowardly act. 
 
 
Whereas, on January 7, 2015, armed radical Islamist terrorists stormed the offices of the satirical newspaper Charlie Hebdo and slaughtered twelve people, including editorial staff of the paper, a visitor, a security guard, a maintenance worker, and a Muslim police officer;  Whereas terrorists Cherif and Said Kouachi, who carried out the attack, were located and killed by police two days later and their hostages rescued; 
Whereas Amedy Coulibaly killed a female police officer on January 8, 2015, and intentionally targeted a kosher supermarket, taking multiple hostages and murdering four Jewish men on January 9, 2015, before French police raided the store, killed Coulibaly, and rescued the surviving hostages;  Whereas Amedy Coulibaly stated that he had worked in coordination with Said and Cherif Kouachi and called them brothers from our team; 
Whereas Hayat Boumeddiene, a fourth suspect connected with the attack and the common-law wife of Amedy Coulibaly, remains at large;  Whereas the Kouachi brothers are believed to have traveled to Yemen in 2011 where they are reported to have received weapons training and met with Anwar al-Awlaki, a senior member of al-Qaeda in the Arabian Peninsula; 
Whereas al-Qaeda in the Arabian Peninsula claimed credit for the Charlie Hebdo attack;  Whereas Amedy Coulibaly claimed to be a member of the Islamic State of Iraq and Syria; 
Whereas radical Islamist terrorist groups, including the Islamic State of Iraq and the Levant, al-Qaeda and its affiliates worldwide, the Taliban and Haqqani network in Afghanistan and Pakistan, Ansar al-Sharia in Libya, Boko Haram in Nigeria, al-Shabaab in Somalia, Hizballah in Lebanon and Syria, Hamas in Gaza, and others, pose a growing threat to international peace and stability;  Whereas these terrorist attacks represent an assault on fundamental principles essential to a democratic society, including the universal right to free expression and freedom of religion; 
Whereas the increase in anti-Semitic attacks in France and throughout Europe remains of great concern;  Whereas the United States and France share a longstanding cultural, political, and economic relationship that has greatly benefitted both nations; 
Whereas since the founding of our Nation, France has been an ally of the United States, and French soldiers have fought side-by-side with American soldiers throughout history, including during two World Wars;  Whereas security cooperation between the United States and France plays an essential role in combating violent extremism in West and North Africa, the Middle East and around the world; and 
Whereas the United States is committed to supporting its oldest ally France in this difficult time: Now, therefore, be it  That the House of Representatives— 
(1)condemns the recent terrorist attacks in Paris that resulted in the tragic loss of seventeen innocent lives;  (2)extends its deepest sympathies to all those affected by this tragedy; 
(3)supports the efforts of the Government of France to ensure that all of those individuals who committed or supported these attacks are brought to justice;  (4)remains concerned regarding the flow of foreign fighters to and from the Middle East and West and North Africa and the threat posed by these individuals upon their return to their local communities; 
(5)appreciates and supports France’s continuing efforts to combat terrorism and promote stability throughout the Middle East and West and North Africa;  (6)appreciates France’s contributions to the multilateral effort to destroy the Islamic State of Iraq and the Levant; 
(7)recognizes the growing threat posed by radical Islamist terrorist groups worldwide and reaffirms the commitment of the United States to the multilateral, global fight against such violent extremists;  (8)calls upon all nations to join a global effort to combat violent extremist ideologies and terrorist groups; and 
(9)remains committed to the defense of free expression, including religious freedom, as well as other universal values that terrorists seek to destroy through a campaign of cowardly threats and reprehensible violence.   Karen L. Haas,Clerk. 